Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species if antibody with glycosylation at an N-Glycosylation site to an antibody light chain affinity ligand, galactosyltransferase and sialyltransferase and full-length antibody in the reply filed on 11/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Note that upon further consideration, that the species requirement of enzymes GalT1 and ST6 or galactosyltransferase and sialyltransferase is withdrawn.
Claims 1-2, 11-16 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.
	Claims 3-4, 6, 8-10 and 17-19  and new claim 22 are under consideration in the instant Office Action.

Information Disclosure Statement
The information disclosure statement filed 8/17/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 8/17/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Withdrawn Rejections 
The rejection of claim 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn since applicants argument was found persuasive.
The rejection of claims 3-4, 6-10 and 17-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of newly amended claim 3 which now requires specific enzymes.

Modified Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 6-10 and 17-19  and new claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tayi et al.  WO 2015/123754 (IDS 2/17/2020, #58) in view of Eifler et al., 2014 (instant PTO-892).
Tayi teaches a method for enzymatically modifying of an Fc region of an affinity ligand bound antibody from a heterogeneous glycoform to a homogenous single glycoform comprising  contacting said affinity ligand bound heterogeneous glycoform antibody with one or more enzymes including a galactosyltransferase, including GalT1 , which is a first enzyme, while being bound to an affinity ligand, and then, the antibody treated with a sialyltransferase, including ST6, which is a second enzyme, which results in the glycosylation of the antibody at N-linked glycosylation site of the antibody in the Fc region with asparagine (N297) residue (see pages 2, 19 and  22) as in instant claims 3, 7-10, 17 and 19 and new claim 23. Tayi teaches that the glycosylation reaction was conducted for a time sufficient and under conditions to modify the glycoform of the Fc region to a substantially homogeneous single form and releasing followed by separating the homogeneous single glycoform antibody sample from said affinity ligand for use in the down-stream applications, wherein the antibody is a monoclonal antibody, an IgG1-4 monoclonal antibody, wherein said monoclonal antibody is fact bivalent monospecific antibody because it has two Fab antigen binding region as well as the antibody can be chimeric, humanized and human type (see, abstract, page 7-8, 14-15, 16, Claim 40) as in instant claims 3-4, 6, 8-10, 18-19. Tayi teaches an in-vitro modification of N-glycan of antibodies, which was conducted by bound antibodies to an affinity ligand, where HP spin-trap Protein A column was used (see, page 33) for in vitro modification of N-glycan of the antibodies,  wherein a reaction mixture, containing specific enzymes, which were added as discussed above, i.e. galactosyltransferase or sialyltransferase enzyme was added to the column sequentially with a step of washing to remove unbound chemicals and enzymes,  releasing enzymes to collect for reuse, with nucleotide sugars (activated sugar) and cofactors and the column were incubated at 37oC for a specific time period including 24-48hrs for N-glycan modification and followed by sialyltransferase enzyme solutions for second N-glycosylation in N-glycan of the antibody,  and the modified antibodies are purified by washing with buffer and eluting the modified N-glycosylated antibodies released from  HP spin-trap Protein A column. Since, the modification occurred even when bound to the affinity ligands, so that the modification can be carried out continuously or repeatedly as needed (page 12-13, 15, 34-35, and 42), which is clearly shown step by step in wash step, reaction step, wash step, reaction step and wash step, elution step and recovering step of glycosylated antibody in Figure 1 as in instant claims 8-10 and 17-19. Tayi also teaches a biopharmaceutical composition comprising said modified antibody having glycosylation at the Fc region with pharmaceutical acceptable carriers for treating diseases like cancer as medicament for immunotherapy (see, abstract, page 5, 6, 7-8, 9, 10, 22, 30, Claims 1-67, and Fig. 1 as shown below).

    PNG
    media_image1.png
    709
    1570
    media_image1.png
    Greyscale

While Tayi teaches using an antibody ligand bound to a solid phase, and teaches that any ligand that has affinity towards antibodies can be used for these methods (see page 25, 3rd and 4th paragraph), Tayi does not teach using an antibody light chain affinity ligand bound to the solid phase as required in instant claim 3. 
Eifler teaches a novel affinity chromatography resin for the platform purification of lambda Fabs (see abstract; lambda refers to one of the two isoforms (kappa and lambda) light chain of an antibody). Eifler teaches that Protein A chromatography while effective for the purification of many antibodies is not effective for the purification of human Fabs (see page 1311). Eifler teaches that the constant domain of the kappa and lambda light chain help produce the LambdaFabSelect and KappaSelect affinity ligands for a generic approach for the purification of any type of antibody format carrying a constant human light chain (see page 1312, paragraph spanning 1st and 2nd column) and meets the requirement of the antibody light chain affinity ligand of instant claim 3. Eifler does not teach the glycosylation method of the instant claims.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Tayi and Eifler. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Tayi already teaches the glycosylation method of the instant claims and also teaches that any ligand that has affinity towards antibodies can be used for these methods (see page 25, 3rd and 4th paragraph). Therefore, one of ordinary skill in the art would be motivated to modify the affinity ligand and use the anti-light chain affinity ligand taught by Eifler since Eifler teaches that these affinity ligands are better at capturing a wider range of antibodies in comparison to the other ligand already being used in the purification method. Further, the methods may be modified to determine the best time for incubation with the enzymes and in what order because optimization is a matter of routine experimentation in the absence of unexpected results to obtain better results in terms of enhanced modified protein production, which is well known in the art and meets the limitations of the new claim 23. It is well established that merely selecting proportions, ranges and modifying the process conditions such as temperature, reaction time and concentration as well as process steps is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references Tayi successfully produced highly purified glycosylated antibody composition for treating cancer and immune disorders. 

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. Applicant argues that the Tayi reference only teaches a method of modifying  the glycosylation of an antibody using an Fc-region affinity ligand and that this cannot change without departing in an inventive way from its disclosure. Applicant argues that the only working example of Tayi are towards Protein A or Protein G. Applicant argues that the Eifler reference does not make for the deficiencies in the Tayi reference.
In contrast to applicants’ assertions Tayi’s teachings are not limited to the specific working examples involving Protein A or Protein G, but broadly include the contents of the entire disclosure. MPEP § 2123(I) states “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant fails to appreciate that the combined teaching of the references of record set forth guideposts in the art to one of ordinary skill in the art that there are multiple ways of affinity ligand binding to a solid phase and Eifler provides a clear motivation in the art that the light chain constant region has more consistent coverage for binding in Fabs (see page 1314, 2nd  column, “Characterization of ligands for affinity binding”). Therefore, the combination of both references clearly teach or make obvious  all of the required elements of the instant claims. Tayi clearly shows that methods of  producing glycosylation modified antibodies are known and are capable of being produced and the Eifler reference shows that there are different ways of affinity binding antibodies to a solid phase and it would have been prima facie obvious to one of ordinary skill in the art to choose from these well-defined methods know in the art; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) See also MPEP §2143(E). Therefore, there is no teaching away from the instant claims and all of the limitations are taught or obvious over the combination of teachings in  the prior art and the arguments are not found persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 3-4, 6-10 and 17-19  and new claim 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-23 of copending Application No. 16/447,110. Although the claims at issue are not identical, they are not patentably distinct from each other because the same method of for the enzymatic production of a glycosylation modified antibody comprising incubating an antibody light chain affinity ligand-bound monoclonal antibody with a glycosylation at a N-glycosylation site with a first and second enzyme having glycosylation activity, for a time sufficient and under conditions suitable to modify the glycosylation at the N-glycosylation site thereby producing a glycosylation modified antibody, and separating the glycosylation modified antibody. Therefore, the ‘110 claims anticipate the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 3-4, 6-10 and 17-19 and new claim 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/447,106. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘106 claims the same method of for the enzymatic production of a glycosylation modified antibody comprising incubating an antibody light chain affinity ligand-bound monoclonal antibody with a glycosylation at a N-glycosylation site with a first and second enzyme having glycosylation activity, for a time sufficient and under conditions suitable to modify the glycosylation at the N-glycosylation site thereby producing a glycosylation modified antibody, and separating the glycosylation modified antibody. Therefore, the ‘106 claims anticipate the instantly claimed invention..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. Applicant argues that the new claim amendments overcomes the double patenting rejection but fails to exactly point out why the new amendments would overcome these rejections. Therefore, this is not found persuasive and the rejections are maintained.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649